DETAILED ACTION


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 20 are allowed because a search of the prior art of record fail to anticipate or render obvious step of downconvert, by an input/output (I/O) mixer including a first mixer and a second mixer, a modulated radio frequency wave to an intermediate frequency, where the modulated radio frequency wave is input to first inputs of the first mixer and the second mixer, and where an in-phase signal, from a first digital to analog converter (DAC), and a quadrature phase signal, from a second DAC, are input to second inputs of the first mixer and the second mixer, respectively, and reduce a mixer imbalance between the first mixer and the second mixer using direct current (DC) bias voltages from the first DAC and the second DAC, the DC bias voltages being determined based on a first DAC code of the first DAC and a second DAC code of the second DAC..
The closest art presented were U.S. PGPub. No. 20140171007 to Nentwig et al. and U.S. PGPub. No. 20080292022 to Blum, where disclose the square wave generation for in-phase and quadrature mixer.
For claims 2-10 and 12-19, they depend on claims 1 and 11 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov